Rhodes, J. (dissenting).
The complaint which has been sustained by the court below (not reported) alleges in substance that the defendant acquired by purchase a judgment against the plaintiff, and that the defendant induced plaintiff to assign to defendant all his wages and any claim for future wages as collateral security for the payment of said judgment; that said agreement is against public policy and void; that defendant filed said agreement with the Delaware, Lackawanna and Western Railroad Company, by whom plaintiff was employed, thereby causing plaintiff’s dismissal from such employment; that after such dismissal said railroad company notified plaintiff that it would be necessary for him to obtain a withdrawal of said agreement before plaintiff could be reinstated in the employment of said railroad company; that thereupon plaintiff sent a letter to defendant explaining the situation, and requested defendant to withdraw said agreement in order that plaintiff could thereby secure employment; that defendant has refused to withdraw the same and has so notified plaintiff, and that by reason of plaintiff’s dismissal he has been unable to obtain other employment, and has thereby sustained damage.
The learned court below was of opinion that the said agreement was against public policy and void, and his opinion concludes with the following: “ If the assignment is void and the filing thereof and the defendant’s deliberate refusal to withdraw it when advised of the effect of its filing, has resulted in the loss of the plaintiff’s job, may he not have suffered damage which he can recover?”
It is unnecessary now to determine whether said agreement was against public policy and void. Without deciding that question, but for the purpose of discussion, it may be assumed that it was void. The question then remains whether plaintiff, upon the facts alleged, is entitled to damages against the defendant.
The cause of action, if any, which is attempted to be alleged is for wrongful interference with plaintiff’s contractual rights, or for inducing a third person to refrain from the formation of a contract with the plaintiff. There is no uncertainty about the rule that wrongful interference with one in his employment constitutes an actionable wrong. (Norske Ameriekalinje v. Sun P. & P. Assn., 226 N. Y. 1; Carmen v. Fox Film Corp., 204 App. Div. 776; Warschauser v. Brooklyn Furniture Co., 159 id. 81; Woody v. Brush, 178 id. 698; Curran v. Galen, 152 N. Y. 33; Posner Co. v. Jackson, 223 id. 325.) And it is equally actionable for a person wrongfully *856to induce others to refrain from the formation of contracts with the person alleged to have been damaged. (Hanchett v. Chiatovich, 101 Fed. 742; Lewis v. Bloede, 202 id. 7.)
There is no allegation in the complaint that the acts of the defendant were done for the purpose of procuring defendant’s discharge or preventing his employment; nor is there any allegation that the defendant was guilty of any misrepresentation or wrongful purpose or intention in connection with the facts alleged. Certainly the defendant had a right to attempt to collect its judgment. If the defendant had procured a garnishee execution against plaintiff, and filed the same with the employer, certainly such action would not have been wrongful. The assignment in question may not have been as effective as a garnishee execution, but in what respect was its filing with the employer wrongful or unlawful any more than would have been the filing of a garnishee execution, even assuming that such assignment was void and unenforeible. It constituted notice to the employer that, defendant had an unpaid judgment against plaintiff. If the assignment was void as against public policy, the employer was presumed to know that fact; hence, whatever the employer did was not the result of any misrepresentation, misapprehension or coercion. So long as the means employed by defendant were lawful, it is of no consequence that the motive which induced such act was malicious. (Roseneau v. Empire Circuit Co., 131 App. Div. 429.)
As the complaint alleges no actionable wrong, it, therefore, fails to set forth a cause of action.
The order appealed from should be reversed on the law, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs.
McNamee, J., concurs with separate opinion.